Citation Nr: 1039567	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service from February 1953 to March 1958.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which denied the 
Veteran's claim for entitlement to specially adapted housing and 
a special home adaptation grant.  The Veteran timely perfected an 
appeal of the RO's determination.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a hearing held in August 2010.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are residuals of 
a nasal fracture, appendectomy scar, left hand laceration scar, 
scar residuals from knife wound in the back, and status-post 
lymph node resection scar.  All of these disabilities are 
currently rated as 0 percent disabling.

2.  The Veteran's service connected disabilities do not result in 
permanent and total disability compensation due to the loss, or 
loss of use, of both lower extremities; blindness in both eyes 
plus the anatomical loss, or loss of use, of one lower extremity; 
loss, or loss of use, of one lower extremity together with 
residuals of organic disease or injury which affect functions of 
balance and/or propulsion so as to prevent locomotion without 
assistive device; or the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, of one upper 
extremity such as to affect function of balance or propulsion so 
as to preclude locomotion without assistive devices.

3.  The Veteran's service connected disabilities do not include 
blindness in both eyes, or the anatomical loss, or loss of use, 
of both hands.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially 
adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.809 (2010).

2.  The criteria for establishing entitlement to a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A July 2008 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The Veteran has had ample opportunity to 
respond/supplement the record, and he has not alleged that notice 
in this case was less than adequate.  The Veteran's service 
treatment records (STRs) are associated with his claims file, and 
pertinent post-service treatment records have been secured.  The 
RO did not arrange for a VA examination/opinion because the 
evidence of record does not suggest that such is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
identified any pertinent evidence that remains outstanding. VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.


Analysis

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss or loss of use of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion, although occasional locomotion by other methods may 
be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations may be 
issued to a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if: (a) the veteran is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and had not previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a); and (b) the veteran is entitled to 
compensation for permanent and total disability which is (1) due 
to blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both hands. 
This assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, whether 
such acts as grasping and manipulation in the case of the hand, 
or balance and propulsion in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

At the outset, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

The Veteran seeks specially adapted housing or a special home 
adaptation grant because he is confined to a wheelchair and does 
not have the use of his left arm.  See Hearing Transcript at 3-4, 
6.  He also has difficultly with his visual acuity, such as 
reading fine print.  See Hearing Transcript at 5.  At his August 
2010 hearing, the Veteran and his son also testified that the 
Veteran requires his son's assistance with nearly all his 
activities of daily living.  Hearing Transcript at 5, 7.  The 
Veteran further testified that he lost the use of his legs and 
left arm about three years ago after suffering a stroke.  Hearing 
Transcript at 10. 

Currently, the record reflects that the Veteran's service 
connected disabilities are residuals of a nasal fracture, 
appendectomy scar, left hand laceration scar, scar residuals from 
knife wound in the back, and status-post lymph node resection 
scar.  All of these disabilities are currently rated as 0 percent 
disabling.  

VA outpatient treatment records reflect treatment mainly for 
nonservice connected disabilities including degenerative joint 
disease; chronic obstructive pulmonary disease; peptic ulcer 
disease; hypertension; and residuals from an intracerebral 
hemorrhagic cerebral vascular accident in 2006, with residual 
left hemiparesis and seizure disorder.  The evidence of record 
also includes a March 2008 letter from a VA physician stating 
that the Veteran requires constant supervision and care.  Another 
letter dated in March 2009 from another VA physician, indicates 
that the Veteran would benefit from the installation of a 
handicap bathroom, as well as a wheelchair ramp and deck.

The oral testimony and medical evidence clearly show the Veteran 
has serious impairment from various health problems.  However, as 
these disorders are not currently service connected, they may not 
be considered in determining entitlement to the benefits sought 
in this appeal.  That is, the Veteran is not entitled to a 
special home adaptation grant because he does not have a 
permanent and total service-connected disability, and he also 
does not have a service connected disability resulting in loss of 
visual acuity, or a service connected disability that involves 
the anatomical loss or loss of use of both hands.  While the 
stroke residuals, to include  left side paralysis and ambulation 
impairment, certainly appear to cause loss of use of the 
Veteran's left hand and necessitate use of a wheelchair, he has 
not established service connection for the stroke and its 
residuals at this time.  Therefore, while the Board is very 
sympathetic to the Veteran's difficult situation, the criteria to 
establish eligibility for a special home adaptation grant are not 
met, and the claim must therefore be denied.  See 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  

Similarly, regarding specially adapted housing, the Veteran has 
not established service connection or entitlement to permanent 
and total disability compensation for blindness in both eyes, or 
for loss of, or loss of use of, at least one lower extremity.  
Thus, entitlement to this benefit under 38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809 cannot be established at this time.  The Board 
notes that it is bound by requirements of the applicable statute 
and regulations, and in this regard, regrettably, it may exercise 
no discretion.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the Department"); 
38 C.F.R. § 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  The 
claims must therefore be denied.

The Board notes that although the Veteran is not currently 
service connected for residuals of the stroke that he had in 
2006, at his August 2010 hearing he attested to his belief, as 
well as that of one of his physicians, that the stroke, with 
resulting residuals that make him wheelchair bound, may have been 
causally related to an in-service accident in Iceland where a 
ladder struck him in the head.  See Hearing Transcript at 10-11, 
12.  Although the separate issue of entitlement to service 
connection for residuals of a stroke, claimed as due to an in-
service head injury, is not before the Board for consideration at 
this time, the Board would like to highlight that the Veteran is 
always free to pursue this service connection claim at any time 
if he wishes to do so.  Cf. October 2003 Board Decision.    




ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


